DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreiss US 2020/0209346.
	Regarding claim 1, Kreiss discloses a computing device-implemented method comprising: receiving time stamped operational parameter data of a vehicle, the time stamped operational parameter data being captured at a frequency corresponding to the time interval; selecting vehicle inspection data from the time stamped operational parameter data, the selected vehicle inspection data being collected during an inspection time frame defined by an event associated with the vehicle; compressing the vehicle inspection data selected from the time stamped operational parameter data; and transmitting the vehicle inspection data compressed to a server system remote from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 2, Kreiss discloses selecting vehicle inspection data comprises defining the inspection time frame based on detecting a vehicle fault of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 3, Kreiss discloses wherein the operational parameter data comprises performance specifications corresponding to a drivetrain of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 4, Kreiss discloses wherein the performance specification includes an identification of a propulsion source. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 5, Kreiss discloses further comprising transmitting a duration and a distance of a trip. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 6, Kreiss discloses further comprising transmitting an average speed. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 7, Kreiss discloses further comprising transmitting an average grade. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 8, Kreiss discloses where capturing time stamped operational parameter data comprises obtaining data from a Controller Area Network (CAN) bus of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 9, Kreiss discloses wherein selecting vehicle inspection data comprises detecting an error code on one or more modules of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 10, Kreiss discloses wherein selecting vehicle inspection data comprises detecting a fuel economy below a threshold value. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 11, Kreiss discloses wherein the inspection time frame comprises 5 seconds before the time of the vehicle event and 5 seconds after the time of the vehicle event. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 12, Kreiss discloses further comprising receiving a vehicle diagnostic from the server system in response to transmitting the vehicle inspection data compressed to the server system remote from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 13, Kreiss discloses further comprising modifying one or more settings of the vehicle responsive to the vehicle diagnostic. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 14, Kreiss discloses a computing device-implemented method comprising: causing time stamped operational parameter data to be captured on an onboard memory storage device positioned on the vehicle, the data captured at a frequency corresponding to a selected time interval; receiving compressed vehicle inspection data from the onboard memory at the remote server, responsive to detection of a vehicle fault, the compressed vehicle inspection data comprising time stamped operational parameter data from the vehicle selected from a data set and selected based on an inspection time frame window, the compressed vehicle inspection data including time stamped operational parameter data having a time stamp within a pre- specified range of a time of the vehicle fault; and diagnosing the vehicle fault in response to receipt of the compressed vehicle inspection data. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 15, Kreiss discloses wherein diagnosing the vehicle fault comprises analyzing a drive cycle of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 16, Kreiss discloses wherein receiving compressed vehicle inspection data comprises receiving performance specifications corresponding to a drivetrain of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 17, Kreiss discloses wherein receiving compressed vehicle inspection data comprises receiving fuel economy data from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 18, Kreiss discloses system comprising: a computing device comprising: a memory configured to store instructions; and a processor to execute the instructions to perform operations comprising: receiving data that represents a time interval for data capture; receiving time stamped operational parameter data of a vehicle, the time stamped operational parameter data being captured at a frequency corresponding to the time interval; selecting vehicle inspection data from the time stamped operational parameter data, the selected vehicle inspection data being collected during an inspection time frame defined by an event associated with the vehicle; compressing the vehicle inspection data selected from the time stamped operational parameter data; and transmitting the vehicle inspection data compressed to a server system remote from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 19, Kreiss discloses wherein the system comprises an electric motor communicatively coupled to the computing device. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 20, Kreiss discloses wherein the system comprises a battery system communicatively coupled to the computing device. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 21, Kreiss discloses wherein the system comprises a global positioning system communicatively coupled to the computing device. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 22, Kreiss discloses a system comprising: a computing device comprising: a memory configured to store instructions; and a processor to execute the instructions to perform operations comprising: causing time stamped operational parameter data to be captured on an onboard memory storage device positioned on the vehicle, the data captured at a frequency corresponding to a selected time interval selected; receiving compressed vehicle inspection data from the onboard memory at the remote server, responsive to detection of a vehicle fault, the compressed vehicle inspection data comprising time stamped operational parameter data from the vehicle selected from a data set and selected based on an inspection time frame window, the compressed vehicle inspection data including time stamped operational parameter data having a time stamp within a pre-specified range of a time of the vehicle fault; and diagnosing the vehicle fault in response to receipt of the compressed vehicle inspection data. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 23, Kreiss discloses wherein diagnosing the vehicle fault comprises analyzing a drive cycle of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 24, Kreiss discloses wherein receiving compressed vehicle inspection data comprises receiving performance specifications corresponding to a drivetrain of the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 25, Kreiss discloses wherein receiving compressed vehicle inspection data comprises receiving fuel economy data from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 26, Kreiss discloses one or more tangible computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: receiving data that represents a time interval for data capture; receiving time stamped operational parameter data of a vehicle, the time stamped operational parameter data being captured at a frequency corresponding to the time interval; selecting vehicle inspection data from the time stamped operational parameter data, the selected vehicle inspection data being collected during an inspection time frame defined by an event associated with the vehicle; compressing the vehicle inspection data selected from the time stamped operational parameter data; and transmitting the vehicle inspection data compressed to a server system remote from the vehicle. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Regarding claim 27, Kreiss discloses one or more tangible computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: causing time stamped operational parameter data to be captured on an onboard memory storage device positioned on the vehicle, the data captured at a frequency corresponding to a selected time interval; receiving compressed vehicle inspection data from the onboard memory at the remote server, responsive to detection of a vehicle fault, the compressed vehicle inspection data comprising time stamped operational parameter data from the vehicle selected from a data set and selected based on an inspection time frame window, the compressed vehicle inspection data including time stamped operational parameter data having a time stamp within a pre- specified range of a time of the vehicle fault; and diagnosing the vehicle fault in response to receipt of the compressed vehicle inspection data. See FIG. 1, 2, 3a-3d and 6 and paragraphs [0269]-[0299] and [0317]-[0367].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747